DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 11/10/2020 and 12/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and arguments filed 12/16/2020 have been noted and entered for consideration. Claims 1-24 are cancelled and new claims 25-47 are added. Thus, claims 25-47 are pending in the instant application. 

With regard to the objections to Claims, Applicant’s arguments filed 12/16/2020 (see page 7 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112 rejections to Claims, Applicant’s arguments filed 12/16/2020 (see page 7 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 12/16/2020 (see pages 7-9 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 30 and 33 are objected to because of the following informality:  
Claim 30 recites, “a target base station” (line 5). It is suggested to replace it with “the target base station” for clarity.
Claim 33 recites, “a core network device” (line 2). It is suggested to replace it with “the core network device” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29, 39 and 44 
Claim 29 recites, “S1 access point (AP) message”. It is unclear what the “S1 access point (AP) message” means. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “S1 access point (AP) message” renders the claim(s) indefinite because the specification does not clearly define on what the “AP” stands for or “access point message”. For the examination purpose only, it is interpreted as best understood. Claims 34, 39 and 44 are is rejected at least based on a similar rational applied to claim 29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 25-26, 28, 30-31, 33, 35-36, 38, 40-41, 43 and 45-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7 and 9 of copending Application No. 16/273,693 (see, attached latest claims (presented on 10/19/2020) subject to be issued). Although the claims at issue are not identical, they are not patentably distinct from each other as in view of the reasons as set forth below.
It is noted that the applicant filing of the copending Application No. 16/273,693 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 25 of the instant application, the copending Application No. 16/273,693 discloses, a data processing method [see claim 1, line 1], the method applicable to a Narrowband Internet of Things (NB-IoT) [see claim 1, line 2], the method comprising:
          obtaining, by a core network device, a first indication message, the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [see claim 1, lines 9-11]; and
           performing, by the core network device, data transmission with the target base station [see claim 1, lines 12-13].

Regarding claim 26 of the instant application, the copending Application No. 16/273,693 discloses, the reason for reestablishing the connection comprising the terminal device completing a cell change [see claim 1, lines 9-11, note that the first indication message indicates that the terminal device completes a cell change].

Regarding claim 28 of the instant application, the copending Application No. 16/273,693 discloses, wherein obtaining, by the core network device, the first indication message comprising: 
obtaining, by the core network device, the first indication message from the target base
station, the first indication message being sent after the target base station receives an radio
resource control (RRC) connection reestablishment request from the terminal device, the RRC connection reestablishment request carrying the reason for reestablishing the connection between the terminal device and the target base station [see claim 2].

Regarding claim 30 of the instant application, the copending Application No. 16/273,693 discloses, a data processing method, the method applicable to a Narrowband Internet of Things (NB-IoT) [see claim 3, lines 1-3], the method comprising:
sending, by a target base station, a first indication message to a core network device, the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [see claim 3, lines 6-8]; and  
performing, by the target base station, data transmission with the core network device  [see claim 3, lines 9-11].

Regarding claim 31 of the instant application, claim 31 is rejected at least based on a similar rational applied to claim 26.


Regarding claim 33 of the instant application, claim 33 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 35 of the instant application, the copending Application No. 16/273,693 discloses, a communication apparatus, the communication apparatus applicable to a
Narrowband Internet of Things (NB-IoT) [see claim 5, lines 1-3], the communication apparatus comprising:
 	a processor configured to obtain a first indication message, the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [see claim 5, lines 4-9]; and
a transceiver configured to perform data transmission with the target base station [see claim 5, lines 10-12].

Regarding claim 36 of the instant application, claim 36 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 38 of the instant application, claim 38 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 40 of the instant application, the copending Application No. 16/273,693 discloses, a communication apparatus, the communication apparatus applicable to a
Narrowband Internet of Things (NB-IoT) [see claim 7, lines 1-3], the communication apparatus comprising:
[see claim 7, lines 6-8]; and
a processor configured to perform data transmission with the core network device [see claim 7, lines 9-11, note that every communication apparatus has a processor].

Regarding claim 41 of the instant application, claim 41 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 43 of the instant application, claim 43 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 45 of the instant application, the copending Application No. 16/273,693 discloses, a system comprising a core network device and a target network device [see claim 9, lines 1-5, Narrowband Internet of Things system comprising a core network device and a target base station], the system comprising: 
the target base station is configured to send a first indication message to a core network device, the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [see claim 9, lines 9-11]; and
the core network device is configured to obtain the first indication message, and perform
data transmission with the target base station [see claim 9, lines 12-14].

Regarding claim 46 of the instant application, claim 46 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 47 of the instant application, claim 47 is rejected at least based on a similar rational applied to claim 26.

Claims 27, 32, 37 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7 and 9 of copending Application No. 16/273,693 (see, attached latest claims subject to be issued) in view of Lee et al (US Publication No. 2016/0205578). 

Regarding claim 27 of the instant application, although the copending Application No. 16/273,693 discloses, wherein the target base station connects to the terminal device [see claim 8, lines 1-4, note that receiving RRC connection re-establishment message requires connection to the terminal device] and the terminal device completes the cell change [see claim 7, lines 6-8], claims of the copending Application No. 16/273,693 do not explicitly disclose (see, emphasis), the target base station connects to the terminal device “after” the terminal device completes the cell change.  
However, Lee teaches, a target base station connects to the terminal device [FIGS. 8, ¶0144, the eNB transmits data to the UE via DL DRB (see S840 in FIG. 8), further note that the eNB transmitting the data to the UE requires the eNB being connected to the UE ] after a terminal device completes a cell change [FIGS. 8, ¶0142, after the eNB transmits a path switch request to the IWE, note that the eNB transmitting the path switch request requires the UE completes a handover to the eNB (i.e., cell change)].  
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system taught by the copending application to provide features, the target base station connects to the terminal device “after” the terminal device completes the cell change, as taught by Lee to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination to provide the [¶0010 of Lee].

Regarding claim 32 of the instant application, claim 32 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 37 of the instant application, claim 37 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 42 of the instant application, claim 42 is rejected at least based on a similar rational applied to claim 27.

Claims 29, 34, 39 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7 and 9 of copending Application No. 16/273,693 (see, attached latest claims subject to be issued) in view of Fujishiro et al (US Publication No. 2019/0182632). Note that Fujishiro claims priority of US Provisional Application No. 62372919 (hereinafter, “ Fujishiro’919’’) filed on 08/10/2016, thus Fujishiro is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/12/2016.

Regarding claim 29 of the instant application, although the copending Application No. 16/273,693 discloses, the first indication message [see, claim 1, line 9], claims of the copending application do not explicitly disclose, S1 message.   
However, Fujishiro teaches, a control is performed via S1 interface between MME/S-GW and eNB [¶0026 and 0039, note that  a control message via S1 interface can be considered as S1 message].    

date of the claimed invention to modify the first indication message taught by the copending application to a S1 message as taught by Fujishiro to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination to provide the system of the copending application with enhanced capability of allowing the system to exchange control signals between a core network device and a base station [¶0026 of Fujishiro].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 30-32, 35-37, 40-43, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Publication No. 2016/0205578)..	

Regarding claim 25, Lee teaches, a data processing method applicable to a Narrowband Internet of Things (NB-IoT) [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, a method of establishing connections between eNB, MME/IWE and UE for data processing; note that NB-IoT is intended use since it does not result in manipulative difference between the
claimed invention and Lee], the method comprising:
          obtaining, by a core network device [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, by interworking entity (IWE)/MME (further see ¶0097-0099)], a first indication message [FIGS. 1A-1C and 8, ¶0049 and 0142, (IWE/MME) receives/obtains request for path change/path switch request (i.e., first indication message)], the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [FIGS. 1A-1C and 8, ¶0049 and 0142, the path switch request indicates that UE changed a cell served to eNB/target base station (i.e., reason for reestablishing a connection between a terminal device and a target base station] and
           performing, by the core network device  [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, by interworking entity (IWE)/MME (further see ¶0097-0099)], data transmission with the target base station [FIGS. 1A-1C and 8, ¶0049 and 0144-0146, (IWE/MME) transmits data flow to the eNB/target base station].
	
Regarding claim 26, Lee teaches, the reason for reestablishing the connection comprising the terminal device completing a cell change [FIGS. 1A-1C and 8, ¶0049 and 0142, the path switch request indicates that UE changed a cell served to eNB/target base station (i.e., reason ... comprising the terminal completing a cell change].

Regarding claim 27, Lee teaches, wherein the target base station connects to the terminal device [FIGS. 8, ¶0144, the eNB transmits data to the UE via DL data radio bearer (DRB) (see S840 in FIG. 8), further note that the eNB transmitting the data via DRB to the UE requires the eNB being connected to the UE ] after the terminal device completes the cell change [FIGS. 8, ¶0142, after the eNB transmits a path switch request to the IWE, note that the eNB transmitting the path switch request requires the UE completes a handover to the eNB (i.e., cell change)].  

Regarding claim 30, Lee teaches, a data processing method [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, a method of establishing connections between eNB, MME/IWE and UE for data processing], comprising:
sending, by a target base station [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, by eNB], a first indication message to a core network device [FIGS. 1A-1C and 8, ¶0049 and 0142, (eNB) transmits request for path change/path switch request (i.e., first indication message)], the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [FIGS. 1A-1C and 8, ¶0049 and 0142, the path switch request indicates that UE changed a cell served to eNB/target base station (i.e., reason for reestablishing a connection between a terminal device and a target base station)]; and  
performing, by the target base station [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, by eNB], data transmission with the core network device [FIGS. 1A-1C and 8, ¶0049 and 0144-0146, (eNB) receives data flow from the eNB/target base station].
Lee does not explicitly teach, Narrowband Internet of Things (NB-IoT).
	However, Fujishiro teaches, Narrowband Internet of Things (NB-IoT) [FIG. 10; ¶0090, a method of operation of UE 100 of NB-IOT category] (see also, Fujishiro’919; FIG. 10; pages 16-17)].
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system taught by Lee to be applicable to Narrowband Internet of Things (NB-IoT) as taught by Fujishiro to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination to provide the system of Fujishiro with enhanced capability of allowing the system to support coverage enhancement technique [¶0085 of Fujishiro].

Regarding claim 31, claim 31 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 32, claim 32 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 35, Lee further teaches, a communication apparatus [FIGS. 1A-1C and 8, ¶0049 and 0142, interworking entity (IWE)/MME], comprising:
 	a processor [FIGS. 1A-1C and 8, ¶0049 and 0142, IWE/MME has a processor]; and
a transceiver [FIGS. 1A-1C and 8, ¶0049, 0142, 0144-0146, IWE/MME has a transceiver for transceiver, further IWE/MME requires a transceiver to transmit data flow to eNB/target base station]. 
Thus, claim 35 is rejected at least based on a similar rational applied to claim 25.

Regarding claim 36, claim 36 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 37, claim 37 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 40, Lee further teaches, a communication apparatus [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, eNB], comprising:
a transceiver [FIG. 9; ¶0049 and 0142-0145, an eNB has a transceiver (further see, transmitter 125 in FIG. 9)]; and
a processor [FIG. 9; ¶0049 and 0142-0145, an eNB has a processor (further see, processor 180 in FIG. 9)].


Regarding claim 41, claim 41 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 42, claim 42 is rejected at least based on a similar rational applied to claim 27.

Regarding claim 43, claim 43 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 45, Lee teaches, a system comprising a core network device and a target network device [FIGS. 1A-1C and 8; ¶0049 and 0142,, a system comprising IWE/MME and eNB], the system comprising: 
the target base station is configured to send a first indication message to a core network device, the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [FIGS. 1A-1C and 8, ¶0049 and 0142, eNB transmits request for path change/path switch request (i.e., first indication message)], the first indication message indicating a reason for reestablishing a connection between a terminal device and a target base station [FIGS. 1A-1C and 8, ¶0049 and 0142, the path switch request indicates that UE changed a cell served to eNB/target base station (i.e., reason for reestablishing a connection between a terminal device and a target base station]; and
the core network device is configured to obtain the first indication message [FIGS. 1A-1C and 8, ¶0049 and 0142, IWE/MME receives/obtains request for path change/path switch request (i.e., first indication message)], and perform data transmission with the target [FIGS. 1A-1C and 8, ¶0049 and 0144-0146, IWE/MME transmits data flow to the eNB/target base station].

Regarding claim 47 of the instant application, claim 47 is rejected at least based on a similar rational applied to claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 29, 34, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2016/0205578) in view of Fujishiro et al (US Publication No. 2019/0182632). Note that Fujishiro claims priority of US Provisional Application No. 62372919 (hereinafter, “ Fujishiro’919’’) filed on 08/10/2016, thus Fujishiro is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/12/2016.

Regarding claim 29, although Lee teaches, “the first indication message” as set forth above in claim 25, Lee does not explicitly teach (see, emphasis), a S1 message.
	However, Fujishiro teaches, a control is performed via S1 interface between MME/S-GW and eNB [¶0026 and 0039, note that  a control message via S1 interface can be considered as S1 message].    
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the first indication message taught by Lee to a S1 message as taught by Fujishiro to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination to provide the system of Lee with enhanced capability of allowing the system to exchange control signals between a core network device and a base station [¶0026 of Fujishiro].

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 29.

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 29.

Regarding claim 44, claim 44 is rejected at least based on a similar rational applied to claim 29.

Claims 28, 33, 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2016/0205578) and further in view of Kim et al (US Publication No. 2014/0334371). 

Regarding claim 28, Lee further teaches, obtaining, by the core network device [FIGS. 1A-1C and 8, ¶0049 and 0142-0145, interworking entity (IWE)/MME (further see ¶0097-0099)], the first indication message from the target base station [FIGS. 1A-1C and 8, ¶0049 and 0142, (IWE/MME) receives/obtains request for path change/path switch request (i.e., first indication message) from the eNB/target base station], the first indication message being sent after the target base station is accessed by the terminal device [FIG. 1A, ¶0047, the request for path change/path switch request (i.e., first indication message) is sent after the eNB is accessed by the UE].
	Although Lee teaches, “the first indication message being sent after the target base station is accessed from the terminal device”, Lee does not explicitly teach (see, emphasis), the first indication message being sent after a base station receives an radio resource control (RRC) connection reestablishment request and the RRC connection reestablishment request carrying the reason for reestablishing the connection between the terminal device and the target base station.
	However, Kim teaches, a first indication message being sent after a target base station receives an radio resource control (RRC) connection reestablishment request from a terminal device [FIG. 6; ¶0148, path change procedure between eNB 1115 and MME 1120 is performed after the eNB receives RRC connection reestablishment request from UE 1105], and the RRC connection reestablishment request carrying the reason for reestablishing a connection [FIG. 6; ¶0133, the RRC connection reestablishment request carrying a reason for reestablishing a connection].  
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system taught by Lee to provide features, “a first indication message being sent after a target base station receives an radio resource control (RRC) connection reestablishment request from a terminal device” as taught by Kim to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination to provide the system of Lee with enhanced capability of allowing the system to dynamically adapt connections to different cells depending on a channel condition such as radio link failure [¶0129 of Kim].

Regarding claim 33, claim 33 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 38, Lee further teaches “processor” as set forth above in claim 35. Thus, claim 38 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 46, Lee further teaches, the terminal device [FIGS. 1A-1C, 8 and 9, UE 110]. Thus, claim 46 is rejected at least based on a similar rational applied to claim 28.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Fisher et al (US Publication No. 2009/0061878) [¶0032-0034]
Pelletier et al (US Publication No. 2010/0027497) [¶0124 and 0126]
Kato et al (US Publication No. 2016/0066237) [¶0085]
Grant et al (US Publication No. 201660174282) [¶0081]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                                                 


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469